PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/381,994
Filing Date: 12/16/2016
Appellant(s): Alexander LOOSE



__________________
John James McGLEW (31,903)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/24/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 8/24/2021 with respect to claims 1-17 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/24/2021.
Appellant argues that (A) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
With respect to argument (A), 
101 Responses 
As per Appellant’s argument (A), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 3/26/2021 Office Action. 
Appellant Admission 
Appellant discloses in pages 1-4 of Appellant’s 8/24/2021 Appeal Brief that Appellant’s claimed invention is directed to assigning medical devices. Appellant further discloses that Appellant’s claimed invention links patient data, provides IP addresses, receives and sends messages, and provides data. At page 16 of Appellant’s 8/24/2021 Appeal Brief, Appellant discloses that Appellant’s claimed invention sends messages that involve data including data addresses. Appellant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Appellant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Appellant’s argument is not persuasive.
Mental Process/Human Interactions Organized
Appellant discloses (Appellant’s Specification, [0003], [0006]-[0007]) the need to provide an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient. So a need exists to organize these human interactions by providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient using the steps of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc.  Appellant’s method/apparatus provides an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Appellant. Appellant’s argument is not persuasive.
Human Interactions Organized 
Further, in page 15 of Appellant’s 8/24/2021 Appeal Brief, Appellant discloses that Appellant’s method assigns medical devices to correct locations and to correct patients “without having to enter data at the device.”  And that “this addresses issues as to a need for entering data multiple times at multiple locations and as to entering data at a medical device that may not have a suitable interface.” In page 20 of Appellant’s 8/24/2021 Appeal Brief, Appellant discloses “a patient monitor can be connected to a port at a bed of the hospital and be assigned with data and settings for the particular patient without entering that data at the patient monitor” and that the Appellant’s invention avoids “the real potential errors with regard to entering data into a medical device…”  Appellant’s recitations and disclosures clearly reveal that Appellant’s claimed invention merely automates assigning medical devices to physical locations. Therefore, Appellant’s claimed invention is both a mental process and a certain method of organizing the human activities described and disclosed by Appellant. Appellant’s argument is not persuasive.
Mental Process
Appellant’s claims are directed to the abstract idea of providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient. The claimed method requires the steps of “receiving group messages, providing first data sets, sending request messages, receiving acknowledgement messages, providing second data sets, assigning medical devices, providing assignment data sets, assigning medical devices to patient data sets,” etc. This mental process of providing an assignment of a medical device to a physical location in an automated manner in order transfer and display data associated with a defined patient demonstrates that Appellant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). Appellant’s argument is not persuasive.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Appellant’s argument is not persuasive.
Technical Solution
Appellant’s claims do not provide a technical solution to a problem rooted in computer technology. The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to a technical solution to a problem rooted in computer technology.  Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to a technical solution to a problem rooted in computer technology. 
The claims are not directed to any technological solution other than computer data processing of healthcare data.  As described above, the claims are directed to an abstract idea such as “an idea of itself” in Alice related to mental processes and a certain method of organizing human interactions.  This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Appellant’s specification.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626

Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            
/JASON S TIEDEMAN/            Primary Examiner, Art Unit 3626                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.